IN THE SUPREME COURT OF THE STATE OF DELAWARE

LOURON JOHNSON, §
§ No. 194, 2015
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
v. § for Sussex County
§
STATE OF DELAWARE, § Cr. ID No. 1308018466
§
Plaintiff Below, {5
Appellee. §

Submitted: June 22, 2015
Decided: September 18, 2015

Before VALIHURA, VAUGHN and SEITZ, Justices.
O R D E R

This 18'11 day of September 2015, upon consideration of the
appellant’s opening brief, the appellee’s motion to afﬁrm, and the Superior
Court record, it appears to the Court that:

(1) The appellant, Louron Johnson, ﬁled this appeal from his
sentencing in the Superior Court on April 10, 2015 on a violation of
probation (VOP). The State of Delaware has moved to afﬁrm the Superior
Court’s judgment on the ground that it is manifest on the face of Johnson’s

opening brief that the appeal is without merit. We agree and afﬁrm.

(2) The record reﬂects that Johnson was arrested on August 22,
2013, on charges that included driving under the inﬂuence of alcohol,
criminal mischief and drug possession. On February 19, 2014, Johnson pled
guilty to Driving Under the Inﬂuence of Alcohol (second offense), and the
State entered a nolle prosequi on the other charges. The Superior Court
sentenced Johnson to eighteen months at Level V suspended after sixty days
for one year of Level II probation. The Superior Court also revoked
Johnson’s driver’s license and ordered that Johnson complete a drug and
alcohol abstinence program and a drug and alcohol treatment program. As
conditions of Johnson’s supervision, the Superior Court ordered zero
tolerance for drugs and alcohol, driving without a license, and driving
without insurance.

(3) On March 4, 2015, Johnson was charged by administrative
warrant with having violated the conditions of his Level II supervision.I At
the VOP hearing on April 10, 2015, the Superior Court found Johnson guilty
of violation of probation and sentenced him to fourteen months at Level V
suspended upon successful completion of the Level V Reﬂections Program

for one year at Level 111. Johnson ﬁled this appeal. On appeal, Johnson

I The administrative warrant reported that Johnson was arrested on December 4, 2014,
for speeding, driving while suspended, and failure to have insurance, and on March 2,
2015, for driving while intoxicated, reckless driving, failure to remain stopped, driving
while suspended, displaying of a suspended license, and resisting arrest.

2

claims that the Superior Court imposed the April 10, 2015 sentence based on
matters that were not relevant to the VOP charge.

(4) This Court’s appellate review of a sentence generally ends upon
a determination that the sentence is within statutory limits.2 The Court will
also consider a claim that a sentence “is based on factual predicates which
are false, impermissible, or lack minimal reliability, judicial vindictiveness
or bias, or a closed mind.”3

(5) To the extent Johnson is claiming on appeal that the trial judge
sentenced him on April 10, 2015, based on a false, impermissible or
unreliable factual predicate, or due tojudicial vindictiveness, bias or a closed
mind, the Court does not have an adequate basis to review such a claim.
Johnson did not request preparation of the VOP hearing transcript. Without
the transcript, the Court cannot review a claim that the judge imposed a
sentence based on a false, impermissible or unreliable factual predicate, or

due to vindictiveness, bias or a closed mind.4

 

2 Kurgmann v. State, 903 A.2d 702, 714 (Del. 2006) (citations omitted).
3
1d.

4 Tricoche v. State, 525 A.2d 151, 154 (Del. 1987) (ﬁnding that appellant had the burden
of producing “such portions of the trial transcript as are necessary to give this Court a fair

and accurate account of the context in which the claim of error occurred” (quoting Del.
Supr. Ct. R. 9(e)(ii) and l4(e)).

(6) Under 11 Del. C. § 4334(c), if a violation of probation is
established, “the [Superior Court] may continue or revoke the probation or
suspension of sentence, and may require the probation violator to serve the
sentence imposed, or any lesser sentence, and if imposition of sentence was
suspended, may impose any sentence which might originally have been
imposed.”5 In other words, when sentencing a defendant for a VOP, the
Superior Court is authorized to reimpose any previously suspended prison
term.6 In Johnson’s case, it is clear from the available record that the VOP
sentence imposed on April 10, 2015 did not exceed the balance of the Level
V time that was originally imposed on February 19, 2014.

NOW, THEREFORE IT IS HEREBY ORDERED that the State’s
motion to affirm is GRANTED. The judgment of the Superior Court is

AFFIRMED.

BY THE COURT: